Per Curiam.
— If the indictment be analyzed and reduced within a reasonable and readable compass, it will be *98seen that it does not allege that defendant delivered the powders to any one to be administered to the child, It does not appear from the indictment how Sarah J. Davis procured the powders. It is consistent with the allegations in the indictment that Smith, although he compounded the prescription, never delivered it to any one to be administered to the child. It may be inferred from the indictment that defendant delivered the powders to some one, but it is only an inference, not by any means specifically or substantially alleged, and proof that after he prepared the'powders he discovered his mistake, and carefully put them away, and some one else got them and delivered them to Mrs. Davis, would not contradict the indictment. It is not alleged that any one asked the defendant to compound the prescription. -What were the ingredients named in the prescription, or the respective quantities, or by whom prescribed is not stated. The innocence of the accused is not inconsistent with the averments in the indictment. It is very verbose, containing a great deal which might have been omitted, and many times repeating what it would have been sufficient to state once, but amid all its verbosity and prolixity, we fail to discover essential averments that could have been made in very few words.
Judgment reversed and cause remanded.
Reversed.